Citation Nr: 1122134	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO. 09-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for right shoulder disability.

3. Whether new and material evidence has been received to reopen a claim for service connection for left shoulder disability. 

4. Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957. He had additional subsequent periods of active duty for training and inactive duty training through approximately January 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a May 1998 rating decision, the RO denied the Veteran's claim for service connection for low back disability. The RO received the Veteran's notice of disagreement in June 1998, but the notice of disagreement was not acknowledged until issuance of a statement of the case in February 2009. The Veteran submitted a substantive appeal later that month. 

The Veteran also appeals a September 2007 RO rating decision in which the RO denied his claim for service connection for right shoulder disability and found that new and material evidence had not been received to reopen a claim for service connection for left shoulder disability.

In this decision the Board will find that new and material evidence has been received to reopen the claim for service connection for left shoulder disability.

The issues of entitlement to service connection for low back disability, right shoulder disability, and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed September 1999 RO rating decision the RO denied the Veteran's claim for service connection for left shoulder disability on the basis that there was no evidence of current left shoulder disability.

2. A January 2008 VA MRI of the Veteran's left shoulder demonstrates current disability of the left shoulder.


CONCLUSION OF LAW

Evidence received since the September 1999 RO rating decision that denied service connection for low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that the Veteran has submitted competent medical evidence of current left shoulder disability. As his claim for service connection for left shoulder disability was denied in September 1999 for lack of evidence of current disability, the newly received evidence of current disability is new and material and the claim is reopened.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

In the present case, the Board reopens the claim for service connection for left shoulder disability. Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA. Bernard v. Brown, 4 Vet. App. 384 (1993).


Claim Reopened

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.

Entitlement to service connection may be granted for disability resulting from disease or injury incurred or aggravated in active duty for training, or for disability resulting from injury incurred in inactive duty training. 38 U.S.C.A. §§ 101(24), 1110, 1131. When a disability is thus incurred, the period of service is considered active military, naval, or air service. 38 U.S.C.A. § 101(24). 

In a September 1999 RO rating decision, the RO denied the Veteran's claim for service connection for left shoulder disability on the basis that although there was a record of left shoulder injury in January 1993, during a period of reserve duty, there was no evidence of current left shoulder disability.

The Veteran did not submit a notice of disagreement within one year of September 1999 notice of the RO rating decision, and the decision therefore became final. See 38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A January 2008 VA MRI of the left shoulder includes findings of a full thickness tear of the supraspinatus and infraspinatus, at least 2.5 centimeters of retraction, at least a partial tear of the subscapularis, fluid in the joint, and degenerative joint disease of the acromioclavicular joint. 

The January 2008 VA MRI findings constitute competent medical evidence of left shoulder disability. This new evidence demonstrates current disability, and therefore relates to an unestablished fact necessary to substantiate the claim for service connection for left shoulder disability. Accordingly, the Board finds that new and material evidence has been received and that reopening of the claim is therefore warranted. See generally Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that medical report diagnosing  current disability constituted new and material evidence where claim was previously denied for lack of both a current diagnosis and nexus opinion).




ORDER

New and material having been received, the claim for service connection for left shoulder disability is reopened.



REMAND

At a February 1998 VA examination, the examiner noted that the Veteran was in receipt of Social Security Administration (SSA) disability benefits. Records received from an Occupational Health and Safety Center in 1997 confirm that the Veteran had applied for SSA disability benefits and that the claim before SSA and material submitted to SSA likely included consideration and evidence of low back disability and right shoulder disability. Accordingly, the pertinent records in the possession of SSA must be sought. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Rating decisions dated in May 1998 and September 1999 indicate that the RO had received "some reserve SMRs" for reserve duty periods from February 1983 to May 1996. There is no indication that additional service treatment records have been sought or obtained since that time. In March 2008 the Veteran wrote to the RO indicating that he had submitted copies of some medical records from his reserve unit but now requested VA to obtain "all of my medical records from my reserve unit to support my claim[s] for service connection." The RO/AMC must assist the Veteran by seeking to obtain these relevant service department records. See 38 U.S.C.A. § 5103A(a)-(c).

Taking into account the Veteran's testimony at his March 2011 Board hearing and information in reserve duty treatment records, there is competent evidence of low back, left shoulder, and right shoulder injuries during service, competent medical evidence of current disability in support of the claims for service connection, and  evidence to indicate that the Veteran's disabilities may be associated with injuries sustained during his periods of reserve service. The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran must be scheduled for a VA examination and opinion with respect to the claims on appeal. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records military, VA and non-VA health care providers who have treated his low back, right shoulder and left shoulder disabilities during the period from the date he began to experience these disabilities through the present time. 

(i) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain any identified records not previously associated with the claims file from each health care provider the Veteran identifies. 

(ii) The records sought must include any relevant records of VA treatment from July 2009 forward.

(iii) The Veteran must be requested to provide any records of reserve duty status or reserve duty treatment that he had not previously provided to VA. This request must include a copy of an August 1984 record of the Veteran being seen for lumbar strain at Fitzsimmons Army Hospital, as described at page 1, third paragraph of the Occupational History section of a February 1998 VA examination report.

(iv) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain the Veteran's service treatment records for periods of reserve duty with the HSC, 244th Engineer Battalion. See statement from Veteran received in March 2008. 

Additionally, seek to obtain adequate verification from the service department or official service department documentation as to any period of active duty for training or inactive duty training during which the Veteran contends that he sustained an injury to the low back, right shoulder or left shoulder.

(i) A December 1997 letter from the U.S. Army Reserve Personnel Center, submitted to the RO by the Veteran in April 1998, is associated with the claims file and contains yearly tabulations of the Veteran's active duty points and inactive duty points for all years through January 10, 1997.

(ii) The efforts to obtain the service treatment records for periods of active duty for training and inactive duty training and verification of pertinent periods of service must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

3. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA disability benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

4. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's low back, right shoulder or left shoulder disability had its onset or was aggravated as a result of injury incurred during periods of active duty for training or inactive duty training.
 
The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

The evidence reviewed must include:

(i) A January 1993 sick report, a January 1993 X-ray report, and a January 1993 Statement of Medical Examination and Duty Status, indicating that the Veteran fell on ice and injured his left elbow and left shoulder during reserve duty. At his March 2011 Board hearing the Veteran testified that he also experienced injury to his right shoulder during this episode but did not receive treatment for the right shoulder.

(ii) Private records of treatment for back disability in May 1995.

(iii) A July 1995 sick report indicating that the Veteran was experiencing lower back pain while serving with HSC 244th Engineering Battalion, and a corresponding July 1995 service department Screening Note of Acute Medical Care with attached duty restrictions, diagnosis, and prescription of medications.

(iv) February 1996 service department documentation indicating that the Veteran was no longer fit for retention for reserve service due to persistent back problems.

(v) A report of a VA examination conducted in February 1998.

(b)  The examiner must obtain a detailed history from the Veteran. The examiner must state whether there is objective medical or clinical evidence in support of or discounting the Veteran's subjective reports.  A complete rationale for any such finding must be provided.

(c) The examiner must provide a diagnosis for each current disorder of the low back, left shoulder and right shoulder.

(d) The examiner must provide an opinion as to whether the Veteran has current low back, left shoulder, or right shoulder disability that was caused or aggravated by an injury experienced during active duty for training or inactive duty training.
 
(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(i) The examiner must provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(ii) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

5. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


